EXHIBIT 10.24

POST PROPERTIES, INC.

2003 INCENTIVE STOCK PLAN

STOCK GRANT CERTIFICATE

This Stock Grant Certificate evidences the grant by Post Properties, Inc., a
Georgia corporation (“Post”), in accordance with the Amended and Restated Post
Properties, Inc. 2003 Incentive Stock Plan (“Plan”), of ______ shares of
restricted Stock (the “Stock Grant”) to _____________ (“Director”). This Stock
Grant is granted effective as of _____________, which shall be referred to as
the “Grant Date.”

 

POST PROPERTIES, INC. By:      

Sherry W. Cohen

Executive Vice President & Secretary

TERMS AND CONDITIONS

Section 1.        Plan and Stock Grant Certificate.    This Stock Grant is
subject to all of the terms and conditions set forth in this Stock Grant
Certificate and in the Plan, and if a determination is made that any term or
condition set forth in this Stock Grant Certificate is inconsistent with the
Plan, the Plan shall control. All of the capitalized terms not otherwise defined
in this Stock Grant Certificate shall have the same meaning in this Stock Grant
Certificate as in the Plan. A copy of the Plan will be available to Director
upon written request to the corporate Secretary of Post.

Section 2.        Stockholder Status.    Director shall have an immediate right
to receive cash dividends on all of the shares of Stock subject to the Stock
Grant while the shares remain subject to forfeiture under Section 3 and in
addition shall have the right to vote such shares. If Director forfeits shares
under Section 3, Director shall at the same time forfeit Director’s right to
vote the shares and to receive cash dividends paid with respect to the shares.
Any Stock dividends or other distributions of property made with respect to
shares that remain subject to forfeiture under Section 3 shall be held by Post,
and Director’s rights to receive such dividends or other property shall vest
under Section 3 at the same time as the shares with respect to which the
dividends or other property are attributable. Except for the right to receive
cash dividends and vote described in this Section 2, Director shall have no
rights as a Stockholder with respect to any shares of Stock subject to the Stock
Grant under this Stock Grant Certificate until such shares have vested under
Section 3.



--------------------------------------------------------------------------------

Section 3.        Forfeiture and Vesting.

 

  (a) General Rule.    Subject to Section 3(b), Director shall vest in the Stock
Grant as follows:

 

  (1) the first one-third of the shares of Stock subject to this Stock Grant
(rounding down to the nearest whole number) shall vest only if he remains a
member of the Board through the first anniversary of the Grant Date,

 

  (2) the second one-third of the shares of Stock subject to this Stock Grant
(rounding down to the nearest whole number) shall vest only if he remains a
member of the Board through the second anniversary of the Grant Date, and

 

  (3) the balance of the shares of Stock subject to this Stock Grant shall vest
only if he remains a member of the Board through the third anniversary of the
Grant Date.

 

  (b) Acceleration of Vesting.

 

  (1) After A Change in Control.    If Director’s status as a member of the
Board terminates on or after the Effective Date of a Change in Control as a
result of

 

  (a) his failure to be nominated for election as a member of the Board at his
first opportunity to be so nominated following such Change in Control, or

 

  (b) his failure to be elected a member of the Board at his first opportunity
to be so elected following such Change in Control,

then the date his status as a member of the Board terminates shall be treated as
the third anniversary of the Grant Date, and this Stock Grant shall immediately
be vested in full.

 

  (2) Disability or Death.    If Director’s status as a member of the Board
terminates as a result of his Disability (as defined in Section 3(c)) or death,
then the date his status as a Director so terminates shall be treated as the
third anniversary of the Grant Date, and this Stock Grant shall immediately be
vested in full.

 

  (3)

Vesting Date.    If Director reaches his Vesting Date and there is no
interruption in his status as a member of the Board between the Grant Date and
his Vesting Date, then the date he reaches his

 

2



--------------------------------------------------------------------------------

 

Vesting Date shall be treated as the third anniversary of the Grant Date, and
this Stock Grant shall immediately be vested in full.

 

  (4) Other.    If Director’s status as a member of the Board terminates for any
reason other than a reason described in Sections 3(b)(1) or 3(b)(2), then
Director shall forfeit the unvested shares.

 

  (c) Definitions.

 

  (1) Change in Control.    The term “Change in Control” for purposes of this
Stock Grant Certificate shall mean:

 

  (a) a “change in control” of Post of a nature that would be required to be
reported in response to Item 6(e) of Schedule 14A for a proxy statement filed
under Section 14(a) of the Exchange Act as in effect on the Grant Date.

 

  (b) a “person” (as that term is used in 14(d)(2) of the Exchange Act) becomes
the beneficial owner (as defined in Rule 13d-3 under the Exchange Act) directly
or indirectly of securities representing 45% or more of the combined voting
power for election of directors of the then outstanding securities of Post;

 

  (c) the individuals who at the beginning of any period of two consecutive
years or less (starting on or after the Grant Date) constitute the Board cease
for any reason during such period to constitute at least a majority of the
Board, unless the election or nomination for election of each new member of the
Board was approved by vote of at least two-thirds of the members of such Board
then still in office who were members of such Board at the beginning of such
period;

 

  (d) the shareholders of Post approve any reorganization, merger, consolidation
or share exchange as a result of which the stock of Post shall be changed,
converted or exchanged into or for securities of another organization (other
than a merger with a Post Affiliate or a wholly-owned subsidiary of Post) or any
dissolution or liquidation of Post or any sale or the disposition of 50% or more
of the assets or business of Post; or

 

  (e)

the shareholders of Post approve any reorganization, merger, consolidation or
share exchange with another corporation unless (i) the persons who were the
beneficial owners of the outstanding shares of the stock of Post

 

3



--------------------------------------------------------------------------------

 

immediately before the consummation of such transaction beneficially own more
than 60% of the outstanding shares of the stock of the successor or survivor
corporation in such transaction immediately following the consummation of such
transaction and (ii) the number of shares of the stock of such successor or
survivor corporation beneficially owned by the persons described in
Section 3(c)(1)(e)(i)) immediately following the consummation of such
transaction is beneficially owned by each such person in substantially the same
proportion that each such person had beneficially owned shares of Post stock
immediately before the consummation of such transaction, provided (iii) the
percentage described in Section 3(c)(1)(e)(i) of the beneficially owned shares
of the successor or survivor corporation and the number described in
Section 3(c)(1)(e)(ii) of the beneficially owned shares of the successor or
survivor corporation shall be determined exclusively by reference to the shares
of the successor or survivor corporation which result from the beneficial
ownership of shares of stock of Post by the persons described in
Section 3(c)(1)(e)(i) immediately before the consummation of such transaction.

 

  (2) Disability.    Director’s service as a member of the Board shall be
treated as terminating by reason of a “Disability” if the Committee determines
that his service terminated because he no longer was able to perform the
essential functions of his position as a result of a physical or mental illness
with or without a reasonable accommodation by Post with respect to such illness.

 

  (3) Effective Date.    The term “Effective Date” for purposes of this Stock
Grant Certificate shall mean either the date which includes the “closing” of the
transaction which makes a Change in Control effective if the Change in Control
is made effective through a transaction which has a “closing” or the date a
Change in Control is reported in accordance with applicable law as effective to
the Securities and Exchange Commission if the Change in Control is made
effective other than through a transaction which has a “closing”.

 

  (4) Exchange Act.    The term “Exchange Act” for purposes of this Stock Grant
Certificate shall mean the Securities Exchange Act of 1934, as amended.

 

  (5) Vesting Date.    The term “Vesting Date” for purposes of this Stock Grant
Certificate means the date Director reaches age 72.

 

4



--------------------------------------------------------------------------------

Section 4.        Stock Issuance.    Post shall issue the shares of Stock in the
name of Director upon Director’s execution of the Irrevocable Stock Power in
favor of Post attached hereto as Exhibit A. The Secretary of Post shall hold
such shares in certificate form or in book entry with Post’s transfer agent and
any distributions made with respect to such shares (other than cash dividends)
until such time as the shares have vested or have been forfeited. As soon as
practicable after each vesting date, Post shall issue to Director a stock
certificate reflecting the shares that have vested and become nonforfeitable on
such date (together with any distributions made with respect to the shares that
have been held by Post) or Post shall instruct its transfer agent to transfer
the shares that have vested and become nonforfeitable on such date (together
with any distributions made with respect to the shares that have been held by
Post) from the non-vested to the vested portion of the Director’s account. If
shares are forfeited, the shares (together with any distributions made with
respect to the shares that have been held by Post) automatically shall revert
back to Post.

Section 5.        Nontransferable.    No rights granted under this Stock Grant
Certificate shall be transferable by Director other than by will or the laws of
descent and distribution. The person or persons, if any, to whom the Stock Grant
is transferred by will or by the laws of descent and distribution shall be
treated after Director’s death the same as Director under this Stock Grant
Certificate.

Section 6.        Withholding.    Director’s signing of this Stock Grant
Certificate shall constitute Director’s consent and agreement for any tax
withholding required as a result of the transfer of the shares of Stock subject
to the Stock Grant to Director or any dividends or other payments made with
respect to the shares of Stock subject to the Stock Grant to be withheld from
his or her regular cash compensation, from the shares of Stock subject to the
Stock Grant or pursuant to such other means as Post deems reasonable and
appropriate under the circumstances.

Section 7.        Other Laws.    Post shall have the right to refuse to transfer
shares of Stock subject to the Stock Grant to Director if Post acting in its
absolute discretion determines that the transfer of such shares might violate
any applicable law or regulation.

Section 8.        No Right to Continue Service.    Neither the Plan, this Stock
Grant Certificate, nor any related material shall give Director the right to be
nominated or elected as a member of the Board or as the Chairman of the Board.

Section 9.        Governing Law.    The Plan and this Stock Grant Certificate
shall be governed by the laws of the State of Georgia.

Section 10.    Binding Effect.    This Stock Grant Certificate shall be binding
upon Post and Director and their respective heirs, executors, administrators and
successors.

 

5



--------------------------------------------------------------------------------

Section 11.        Headings and Sections.    The headings contained in this
Stock Grant Certificate are for reference purposes only and shall not affect in
any way the meaning or interpretation of this Stock Grant Certificate. All
references to sections in this Stock Grant Certificate shall be to sections of
this Stock Grant Certificate unless otherwise expressly stated as part of such
reference.

 

I, [Director], HEREBY ACCEPT AND AGREE TO THE TERMS AND CONDITIONS SET FORTH IN
THIS STOCK GRANT CERTIFICATE.    [Director]

 

 

6



--------------------------------------------------------------------------------

Exhibit A

IRREVOCABLE STOCK POWER

FOR VALUE RECEIVED, pursuant to that certain Stock Grant Certificate, dated
________________ (the “Stock Grant Certificate”), issued to the undersigned in
respect of a grant of shares of restricted Stock (the “Stock Grant”) of Post
Properties, Inc. (“Post”), the undersigned hereby agrees, upon the occurrence of
any forfeiture event described in the Stock Grant Certificate, to sell, assign
and transfer to Post any unvested shares of Stock subject to the Stock Grant,
and does hereby irrevocably constitute and appoint Post to transfer said shares
on the books of Post, with full power of substitution in the premises.

DATED: As of ___________________

 

7